EXHIBIT 10.2

 

February 26, 2004

 

Ms. Sharon Glickman

12323 N.W. 10th Drive

Coral Springs, FL 33071

 

Dear Sharon:

 

This letter sets forth the terms on which SportsLine.com, Inc. (the “Company”)
agrees to provide you certain compensation in the event (i) your employment with
the Company is terminated other than for Cause (as hereinafter defined) or (ii)
you terminate your employment for Good Reason (as hereinafter defined). We have
agreed as follows:

 

1. If the Company terminates your employment other than for Cause or you
terminate your employment for Good Reason, then:

 

  (a) within thirty (30) days after the date your employment is terminated, the
Company will pay you an amount equal to the sum of (i) any unpaid amounts of
your base salary accrued prior to the date of termination and (ii) a pro rata
portion of the most recent annual bonus paid to you (taking into consideration
any accrued but unpaid incentive compensation paid to you pursuant to this
paragraph) based on the number of days elapsed in the current fiscal year prior
to the date of termination, together with any accrued incentive compensation and
other amounts to which you are then entitled under any plan, policy, practice or
program of the Company at the time such payments are due;

 

  (b) in lieu of any further salary, incentive compensation or other payments
for periods subsequent to the date of termination, and as a severance benefit,
the Company will pay you in equal bi-weekly installments for a period of one (1)
year following the date of termination an amount equal to the sum of (i) your
annual base salary in effect immediately prior to the date of termination, plus
(ii) an amount equal to the greater of (x) the average annual bonus paid to you
for the prior three years or (y) the amount of the most recent annual bonus paid
to you; and

 

  (c)

all unvested Awards (as defined in the Company’s 1997 Incentive Compensation
Plan), including but not limited to stock options and/or shares of restricted
stock, held by you at the time your employment is terminated will immediately
vest and upon vesting shall (i) in the case of stock options, become exercisable
and (ii) in the case of restricted stock, no longer be subject to forfeiture or
any other

 



--------------------------------------------------------------------------------

 

conditions or restrictions on transfer; and all such stock options, together
with any previously vested and unexercised stock options, shall be exercisable
by you in accordance with their respective terms for a period of one (1) year
following the termination of your employment or, if earlier, until the then
scheduled expiration date(s) of such options.

 

2. For purposes of this letter:

 

“Cause” shall mean means: (i) the willful and continued failure by you to
substantially perform your duties, after a demand for substantial performance is
delivered to you by the Company specifically identifying the manner in which the
Company believes you have not substantially performed your duties, and you shall
have failed to resume substantial performance of such duties within thirty (30)
days of receiving such demand, (ii) the willful engaging by you in criminal
conduct (including embezzlement and criminal fraud) which is demonstrably and
materially injurious to the Company, monetarily or otherwise, or (iii) the
conviction of you of a felony (other than a traffic violation) or the conviction
of you of a misdemeanor which impairs your ability substantially to perform your
duties with the Company. For purposes of this paragraph, no act, or failure to
act, on your part shall be considered “willful” unless done, or omitted to be
done, by you not in good faith and without reasonable belief that your action or
omission was in the best interest of the Company.

 

3. For purposes of this letter:

 

“Good Reason” shall mean, without your prior consent, the occurrence of any one
or more of the following: (A) a reduction by the Company in your base salary as
the same shall be increased from time to time; (B) the Company’s requiring you
to be based at a location outside of Broward County, Florida; or (C) a failure
of the Company to obtain a satisfactory agreement from any successor to the
Company to assume and agree to perform the obligations as set forth herein.
Notwithstanding anything in this letter agreement to the contrary Good Reason
shall not be deemed to exist as a result of one or more of the following: (i)
changes in nature or status of your position, authority, duties or
responsibilities solely as a result of the Company becoming part of a unit or
division of a larger entity pursuant to or following a change of control; or
(ii) any change in your title(s).

 

4. This letter agreement constitutes the entire agreement between you and the
Company with respect to the subject matter hereof, superseding all other prior
agreements and understandings, both written and oral, between you and the
Company.

 

5. This letter agreement will remain in effect for so long as you remain
employed by the Company or any subsidiary of the Company, or for so long as you
remain employed by any successor to the Company. By signing below, you
acknowledge that this letter agreement is not an employment agreement and shall
not confer upon you any right to employment or continuance of employment by the
Company.

 

2



--------------------------------------------------------------------------------

Please acknowledge your agreement to the foregoing by signing and returning a
copy of this letter.

 

Very truly yours,

/s/    MICHAEL LEVY        

--------------------------------------------------------------------------------

Michael Levy,

Chairman of the Board and

Chief Executive Officer

 

Acknowledged and Agreed:

/s/    SHARON GLICKMAN        

--------------------------------------------------------------------------------

Sharon Glickman

 

3